Citation Nr: 1606359	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-06 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.

2.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1964 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's service-connected hypertension and hemorrhoids.  The Veteran timely appealed that decision.  

The issue of whether new and material evidence respecting a claim of service connection for diabetes mellitus, type II, has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination of his hypertension and hemorrhoids disabilities was in September 2012, nearly 3.5 years ago.  Moreover, the Veteran had indicated in statements throughout the appeal that he had been referred for treatment for hemorrhoids with the Houston VA Medical Center, and that his medications for hypertension have been increased in order to maintain control of that disability.  In light of those statements, the Board finds that the Veteran's hypertension and hemorrhoids disabilities may have potentially worsened since his last VA examination, and a remand of those claims is necessary in order to obtain new VA examinations that address the current severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Board also notes that VA treatment records from the Houston VA Medical Center have been associated with the claims file through December 2000 and a singular treatment in February 2015.  Thus, it appears that there are outstanding VA treatment records, particularly from the Houston VA Medical Center, and a remand is therefore necessary in order to obtain all outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the Veteran appeared to indicate that he would like to participate in either a Decision Review Officer (DRO) hearing, or at a Board hearing before a Veterans Law Judge, in a June 2015 correspondence.  The Board sent the Veteran a hearing clarification letter in December 2015; however, as of this date, the Veteran has not responded to that letter, although the Board is cognizant that the Veteran lives in the Republic of the Philippines and that receipt of mail may be delayed.  Accordingly, on remand, the AOJ should clarify with the Veteran whether he would like a DRO or Board hearing, and to so schedule the Veteran for such hearing(s) if so desired.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Houston and Manila VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since December 2000 and August 2013, respectively, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hypertension and hemorrhoids, which is not already of record, to include any ongoing treatment with any private providers which he may have already previously identified during this appeal.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and review of the claims file, the examiner should record the Veteran's blood pressure readings and note whether the Veteran's diastolic pressure is predominantly 130 or more; predominantly 120 or greater; predominantly 110 or more; or, whether his systolic pressure is predominantly 200 or more.

The examiner should discuss the Veteran's current employment, if relevant; and if he is unemployed, state whether the Veteran's hypertension precludes him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his hemorrhoid disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran's hemorrhoids are mild or moderate in severity; are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.

The examiner should discuss the Veteran's current employment, if relevant; and if he is unemployed, state whether the Veteran's hemorrhoids precludes him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Clarify with the Veteran whether he still wishes to have a hearing before RO personnel, a DRO, or before a Veterans Law Judge at the Board; or, whether he wishes to withdraw his June 2015 hearing request.  Any continued hearing request(s) should be scheduled and the Veteran and his representative should be so informed of the date, time, and location of the scheduled hearing(s); any documentation regarding that hearing should be associated with the claims file.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his hypertension and hemorrhoids.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

